   Case: 1:21-cv-00267 Document #: 55 Filed: 02/20/21 Page 1 of 4 PageID #:4403




                          IN THE UNITED STATE DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
FAHAD SYED,                                             )
                                                        )
                              Plaintiff[s],             )
                                                        )
                        vs.                             ) CASE NO. 21-cv-00267
                                                        )
NORTHWESTERN UNIVERSITY, et al.                         ) Hon. Mary Rowland
                                                        )
                         Defendant[s].                  ) Magistrate Judge Maria Valdez



PLAINTIFF'S MOTION FOR ALL SUMMONS ISSUED AND SERVICE OF PROCESS
                       ON ALL DEFENDANTS,


       Plaintiff, Fahad Syed, Pro Se, moves the Court to issue summons on all defendants in this

case and to direct the U.S. Marshal to serve the summons and complaint, on the grounds that

Plaintiff cannot afford to prepay the cost of a process server. In support of its motion, Plaintiff

states the following:

       1.      On or around January 15, 2021 Defendant NU filed for a removal of state action

2021-CHI-00106. (the “Removal”). Removal, Dkt. #1

       2.      On January 19, 2021, APPLICATION by Plaintiff Fahad Syed for leave to

proceed in forma pauperis. Dkt. #6

       3.      On January 19, 2021, MOTION by Plaintiff Fahad Syed for attorney

representation. Dkt. #7
   Case: 1:21-cv-00267 Document #: 55 Filed: 02/20/21 Page 2 of 4 PageID #:4404




       4.      On January 22, 2021, Plaintiff Fahad Syed filed a document styled “Application

for Temporary Restraining Order, Preliminary Injunction, and Expedited Discovery” (the

“Motion”). Motion, Dkt. #9.

       5.       On January 23, 2021, EXHIBIT by Plaintiff Fahad Syed Statement of Pubic

Benefits regarding APPLICATION by Plaintiff Fahad Syed for leave to proceed in forma

pauperis (6) , MOTION by Plaintiff Fahad Syed for attorney representation (7). Dkt. #20.

       6.       On January 25, 2021, Plaintiff's motion to proceed in forma pauperis 6 is denied

as moot. Plaintiff's motion for attorney representation 7 is denied without prejudice. Dkt. #25

       7.      On February 4, 2021, COMPLAINT Resized filed by Fahad Syed; Jury Demand.

(the “Complaint”). Complaint, DKT. #30.

       8.      On February 8, 2021, MOTION by Plaintiff Fahad Syed for reconsideration

regarding exhibit 20 , MOTION by Plaintiff Fahad Syed for attorney representation , MOTION

by Plaintiff Fahad Syed for leave to appeal in forma pauperis. Dkt. #38.

       9.      On February 11, 2021, at 5:39 PM Plaintiff emailed all of the summons required

for his case to Intake_ILND@ilnd.uscourts.gov.

       10.     On February 16, 2021, at 4:09 PM Plaintiff emailed all of the summons required

for his case to Intake_ILND@ilnd.uscourts.gov.

       11.     On February 20, 2021, at 12:02 AM Plaintiff emailed all 45 completed USM-285

forms required in his case to Intake_ILND@ilnd.uscourts.gov and Temporary_E-

Filing@ilnd.uscourts.gov

       12.     In light of these considerations, Plaintiff moves the court to issue summons on all

defendants in this case and to direct the U.S. Marshal to serve the summons and complaint, on

the grounds that Plaintiff cannot afford to prepay the cost of a process server.




                                                 2
   Case: 1:21-cv-00267 Document #: 55 Filed: 02/20/21 Page 3 of 4 PageID #:4405




       13.     Defendant’s will not suffer prejudice by the granting of this Motion, and Plaintiff

is filing this motion to aid the Court’s resolution of the Complaint and Motion.



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Fahad Syed, respectfully requests that the Court to issue summons on

all defendants in this case and to direct the U.S. Marshal to serve the summons and complaint, on

the grounds that Plaintiff cannot afford to prepay the cost of a process server.




Dated: February 20th, 2021               Respectfully submitted,



                                         By: _/s/Fahad Syed___________________________
                                         Fahad Syed
                                         244 E Pearson St. Apt. 711
                                         Chicago, IL 60611
                                         Tel: 773-564-0325
                                         Syed.216@gmail.com
                                         Attorney for Plaintiff




                                                 3
   Case: 1:21-cv-00267 Document #: 55 Filed: 02/20/21 Page 4 of 4 PageID #:4406




                                CERTIFICATE OF SERVICE
       I hereby certify that this MOTION FOR ALL SUMMONS ISSUED AND SERVICE OF
PROCESS ON ALL DEFENDANTS was served on 2/20/21 through ECF notification on all
counsel of record:
                                     SCOTT L. WARNER
                                 KAREN L. COURTHEOUX
                   SCOTT.WARNER@HUSCHBLACKWELL.COM
                 KAREN.COURTHEOUX@HUSCHBLACKWELL.COM
                                 HUSCH BLACKWELL LLP
           120 SOUTH RIVERSIDE PLAZA, SUITE 2200 CHICAGO, IL 60606
                                         (312) 655-1500


Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that the statements set forth in this instrument are true and correct, except
as to matters therein stated to be on information and belief and as to such matters the
undersigned certifies as aforesaid that [he/she] verily believes the same to be true.


                                            By: _/s/ Fahad Syed___________________________
                                                    Fahad Syed




                                                4
